 1
                                     UNITED STATES DISTRICT COURT
 2
                                   NORTHERN DISTRICT OF CALIFORNIA
 3
        IN RE CALIFORNIA BAIL BOND                          Case No. 19-cv-00717-JST
 4      ANTITRUST LITIGATION
                                                            CLASS ACTION
 5
                                                            APPLICATION FOR ADMISSION
 6                                                          OF ATTORNEY PRO HAC VICE
                                                            (CIVIL LOCAL RULE 11-3)
 7

 8           I IAN T. HAMPTON, an active member in good standing of the bar of WISCONSIN, hereby
     respectfully apply for admission to practice pro hac vice in the Northern District of California
 9   representing: DEFENDANT CONTINENTAL HERITAGE INSURANCE COMPANY in the above-
     entitled action. My local co-counsel in this case is ERIK K. SWANHOLT, an attorney who is a member
10   of the bar of this court in good standing and who maintains an office within the State of California.
11    MY ADDRESS OF RECORD:                                  LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
      FOLEY & LARDNER LLP                                    FOLEY & LARDNER LLP
12    777 E. WISCONSIN AVENUE                                555 SOUTH FLOWER STREET, SUITE 3300
      MILWAUKEE, WI 53202-5306                               LOS ANGELES, CA 90071-2418
13    MY TELEPHONE # OF RECORD:                              LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
      (414) 297-4912                                         (213) 972-4614
14    MY EMAIL ADDRESS OF RECORD:                            LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
      IHAMPTON@FOLEY.COM                                     ESWANHOLT@FOLEY.COM
15
            I am an active member in good standing of a United States Court or of the highest court of
16   another State or the District of Columbia, as indicated above; my bar number is: 1121457.
17           A true and correct copy of a certificate of good standing or equivalent official document from
     said bar is attached to this application.
18
            I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
19   Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.

20            I declare under penalty of perjury that the foregoing is true and correct.

21   Dated: __August 19, 2020                       s/ IAN T. HAMPTON
                                                                 APPLICANT
22
                                    ORDER GRANTING APPLICATION
23                            FOR ADMISSION FOR ATTORNEY PRO HAC VICE
24                   I IT IS HEREBY ORDERED THAT the application of IAN T. HAMPTON is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
25   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel designated
     in the application will constitute notice to the party.
26
     Dated:
27                                                  UNITED STATED DISTRICT/MAGISTRATE JUDGE
28   PRO HAC VICE APPLICATION & ORDER
